     Case 2:19-cv-00078-JAM-AC Document 32 Filed 05/12/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT

 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    POLAT SARDALIYEV,                                No. 2:19-cv-0078 JAM AC
 5                       Plaintiff,
 6           v.                                        ORDER
 7    DENIS CASIM; ZAM TRANS INC.,
 8                       Defendants.
 9

10          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

11   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

12          On March 30, 2020, the magistrate judge filed findings and recommendations herein

13   which were served on plaintiff and which contained notice to plaintiff that any objections to the

14   findings and recommendations were to be filed within twenty-one days. ECF No. 31. Plaintiff

15   has not filed objections to the findings and recommendations.

16          The court has reviewed the file and finds the findings and recommendations to be

17   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

18   ORDERED that:

19          1. The findings and recommendations filed March 30, 2020, are adopted in full; and

20          2. Plaintiff’s motion for default judgment (ECF No. 19) is DENIED.

21
     DATED: May 11, 2020
22
                                                  /s/ John A. Mendez____________              _____
23

24                                                UNITED STATES DISTRICT COURT JUDGE

25

26

27

28
                                                       1
